DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-25-2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-25-2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08-18-2020.  These drawings are accepted.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: these terms “conveyor belt” and “conveyor” are inconsistent in the claims. Applicant is suggested to use one of the terms because they both refers to a conveyor belt (member 24). 
Claims 1-2 are objected to because of the following informalities: these terms “first movable roller” and “roller” are inconsistent in the claims. Applicant is suggested to use one of the terms because they both refers to a first movable roller (member 68). 
Claim 10 is objected to because of the following informalities: these terms “curved lower portion” and “lower portion” are inconsistent in the claim. Applicant is suggested to use one of the terms because they both refers to a curved lower portion (member 7”). 
Claim 16 is objected to because of the following informalities: these terms “movable roller” and “roller” are inconsistent in the claims. Applicant is suggested to use one of the terms because they both refers to a movable roller (member 68). 
Appropriate correction is required.
Claims 3, 9-7, 11-12, and 14-15 are objected to as depending from an objected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected because it recites limitations “the wire having the projections” in line 7. There is insufficient antecedent basis for this limitation in the claim. Since there is possible to have more than one wire, applicant is respectfully 
Claim 17 is rejected because it recites limitation “the fiber opening section” in line 3. There is insufficient antecedent basis for this limitation in the claim. The claim also rejected because it recites limitation “a fiber opening section” in line 4 because it is not clear that “a fiber opening section” in line 4 is the same with “the fiber opening section” in line 3 or it is an additional structure. However, for the express purpose of an examination on the merits, these limitations are interpreted to be the same; therefore, applicant is respectfully suggested to rewrite these limitations such as 
“…a fiber opening section;
The fiber opening section…”
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Allowable Subject Matter
Claims 1-4 and 6-7 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 10-12 and 15-16 would be allowable if rewritten or amended to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
see applicant remark, filed 02-25-2022, pages 8-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, dated 02-25-2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 02-25-2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 02-25-2022, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 02-25-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered and are not persuasive. The rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732